Title: James Madison to D. E. Wheeler, 22 July 1831
From: Madison, James
To: Wheeler, D. E.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpellier
                                
                                July 22. 1831
                            
                        
                        I recd. by the last mail your letter of the 15th. instant, notifying the appt. which associates me with four
                            others, as Referees on the comparitative merits of Dissertations, invited by premiums for the best held out by the
                            "American Peace Society"
                        As it will be natural that the Referees should be together at the time designated for reviewing &
                            deciding on the Dissertations in order to avoid the delay of circulating them among the Referees distant from each other as
                            they are, or trouble not without delay also, of multiplying copies of the Dissertations, voluminous as they may be; and as
                            it will be impossible for me to be present whatever the time & place assigned; these considerations would of
                            themselves oblige me to decline the trust intended for me. But  I have to add, that such is my want of health and the
                            uncertainty of its sufficient re-establishment at my very advanced age, that I ought not to permit a reliance to be placed
                            on my being able to perform the duty, under any arrangement whatever
                        I must request therefore that the Society will substitute another member, assuring themselves at the same
                            time, that in coming to this decision, I am not the less sensible of what I owe for the mark of confidence conferred on me,
                            nor behind any in devout wishes, for such a State of the world as it is the philanthropic object of the Society to promote
                            With friendly salutations
                        
                            
                                
                            
                        
                    